In an action to recover damages for injuries to person and property, the appeal is from an order granting a motion to dismiss the complaint on the ground that the action was not brought within the time limited by law. Order unanimously affirmed, without costs. The action is barred because it was not brought within nine months after the accident. (Westchester County Administrative Code, § 501 [L. 1948, eh. 852]; Civ. Prae. Act, § 24; Field v. Westchester County Playland Comm., 1 A D 2d 684, motion for leave to appeal denied IN Y2d 642.) Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.